Citation Nr: 9914386	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for aortic 
insufficiency, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for a postoperative 
scar from the aortic valve replacement, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
back disability.  

4.  Entitlement to an increased (compensable) rating for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1995 rating decision, which adjudicated 
the four issues listed above.  In its current status the case 
returns to the Board following its November 1997 remand.  


FINDINGS OF FACT

1.  The claims for increased ratings for residuals of an 
aortic insufficiency, postoperative scar from aortic valve 
replacement, and a back condition were denied in a July 1995 
rating decision, of which the veteran was informed by letter 
dated July 25, 1995.  

2.  The veteran filed a notice of disagreement in November 
1995.

3.  The RO issued a statement of the case on January 31, 
1996.

4.  The VA Form 9 received by the RO in June 1996 did not 
mention residuals of an aortic insufficiency, postoperative 
scar from aortic valve replacement, or a back disability, and 
no correspondence from the veteran concerning these issues 
was received by the RO within one year after the July 1995 
notice or within 60 days after the January 1996 statement of 
the case.

5.  The right knee disability, classified as retropatellar 
pain syndrome is productive of subjective complaints of pain, 
without objective evidence of pain on motion, limitation of 
motion, instability or X-ray evidence of deformity or 
abnormality.  


CONCLUSIONS OF LAW

1.  The veteran did not perfect his claims for increased 
ratings for aortic insufficiency, a postoperative scar from 
aortic valve replacement, and a back disability.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 20.202, 20.302 (1998).  

2.  The criteria for a compensable rating for a right knee 
disability have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 
5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  

The RO addressed four issues in its July 1995 rating 
decision, notifying the veteran of its determinations by 
correspondence dated July 25, 1995.  The veteran submitted a 
timely notice of disagreement in November 1995, which stated 
in its entirety:

I disagree with your decision of 12Jul95 
denying service connection increases in 
percentages of disability and desire to 
appeal.  Please start the appeal process.  
I am attaching a letter from me and 
medical documentation.

The RO issued a statement of the case on January 31, 1996, 
which included all four issues adjudicated in the July 1995 
rating decision.  In June 1996, the veteran filed a VA form 
9, Appeal to the Board of Veterans' Appeals.  In it, he 
mentioned only his right knee disability.  No additional 
correspondence was received from the veteran or his 
representative within one year after the July 1995 notice or 
within 60 days after the January 1996 statement of the case.  
In April 1997, the RO issued a supplemental statement of the 
case concerning the right knee disability only.  No 
substantive appeal has been received with respect to the 
issues of entitlement to an increased rating for aortic 
insufficiency, a postoperative scar from aortic valve 
replacement, and for a back disability.  

The Board will address the issues pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d) (West 1991).  38 C.F.R. § 20.203 (1998).

If a statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case and 
any prior supplemental statements of the case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202 (1998).

In this case, the Board notified the appellant by a letter 
dated October 9, 1998, that it would address the adequacy of 
the substantive appeal as to this issues, and offered him an 
opportunity to present evidence or argument, or to request a 
hearing, concerning this matter.  See 38 C.F.R. § 20.203 
(1998).  The record contains no response.  

In the veteran's case, his failure to submit an adequate 
substantive appeal related to the issues of entitlement to 
increased ratings for aortic insufficiency, a postoperative 
scar from aortic valve replacement, and for a back disability 
results in a dismissal with respect to those matters.  

II.

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected a right knee disability, classified as 
retropatellar pain syndrome.  That is, he has presented a 
claim that is plausible.  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disability in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, service connection was established for 
patellofemoral syndrome of the left knee in a August 1994 
rating decision.  A noncompensable evaluation was assigned 
under the provisions of 38 C.F.R. § 4.71a, Codes 5299-5257.  

When an unlisted condition is encountered, as in the 
veteran's case, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical locations are closely 
analogous.  38 C.F.R. 4.20.  When an unlisted disease, injury 
or residual condition is encountered, requiring a rating by 
analogy, the diagnostic code number will be "built up" as 
follows:  The first 2 digits will be selected from that part 
of the schedule most closely identifying the part, or system 
of the body involved; the last 2 digits will be "99" for 
all unlisted conditions.  If the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27.  Incidentally, the prefix "52" used in 
the veteran's case pertains to musculoskeletal diseases.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

A 10 percent rating was assigned under the provisions of 
38 C.F.R. § 4.71a, Code 5257, which pertain to knee 
disability characterized by recurrent subluxation or 
instability.  Under this provision, a 10 percent rating is 
assigned for a knee disability manifested by slight 
instability or recurrent subluxation.  The next higher 
evaluation of 20 percent requires moderate instability or 
recurrent subluxation.  However, the most recent VA 
examinations conducted in August 1994 and March 1995, as well 
as the fee examination conducted in January 1997, failed to 
show any evidence of instability of the right knee.  
Accordingly, a higher schedular rating on that basis is not 
supported by the record.  

Likewise a higher schedular rating is not shown to be 
warranted on the basis of limitation of motion.  A 10 percent 
rating is warranted for motion limited to 45 degrees of leg 
flexion or 10 degrees of leg extension.  The next higher 
evaluation of 20 percent requires limitation of flexion to 30 
degrees or a limitation of extension to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Nevertheless, a full range of motion was noted on the most 
recent VA examinations.  As a consequence, there is no basis 
for a compensable rating for limitation of motion.  

The record discloses that pain is a primary feature of the 
veteran's service-connected disability picture.  However, I 
conclude that the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to a compensable 
evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 
8 Vet. App. 202 (1995).  Factors listed in 38 C.F.R. § 4.45 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

The veteran has not demonstrated pain on motion in any of the 
most recent VA examinations.  Although the veteran has 
reported subjective complaints of severe pain aggravated by 
cold weather and prolonged activity, there is no objective 
evidence of pain demonstrated on the most recent examination 
reports.  Likewise, the veteran has not noted a history of 
popping, locking or occasional swelling.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
Instead, the most recent VA fee examination shows that the 
veteran is able to squat and kneel with very little 
difficulty.  Accordingly the preponderance of the evidence is 
against a compensable evaluation for patellofemoral syndrome 
of the right knee on the basis of functional loss.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization for his service-
connected right knee disability.  In addition, the veteran 
has not demonstrated that his employment is markedly impaired 
by reason of his service connected disability.  


ORDER

The veteran's appeal as to the denial of claims for increased 
ratings for aortic insufficiency, a postoperative scar from 
aortic valve replacement, and a back disability is dismissed.

An increased rating for a service connected right knee 
disability, classified as retropatellar pain syndrome of the 
right knee, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

